NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0382-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

IBRAHIM SULAIMANI,
a/k/a SIR WILLIAM JACKSON,

     Defendant-Appellant.
____________________________

                   Argued October 7, 2020 – Decided July 27, 2021

                   Before Judges Fuentes and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. 88-11-1273.

                   Kevin Walker, First Assistant Public Defender, argued
                   the cause for appellant (Joseph E. Krakora, Public
                   Defender, attorney; Kevin Walker, of counsel and on
                   the briefs).

                   Jeffrey C. McElwee, Assistant Prosecutor, argued the
                   cause for respondent (Angelo J. Onofri, Mercer County
                   Prosecutor, attorney; Jeffrey C. McElwee, on the brief).

PER CURIAM
      On March 3, 1988, fifteen-year-old defendant Ibrahim Sulaimani, a/k/a

Sir William Jackson, was charged in the Chancery Division, Family Part with

committing the following acts of delinquency that, if committed by an adult,

would constitute murder, N.J.S.A, 2C:11-3, first degree robbery, N.J.S.A.

2C:15-l; second degree possession of a handgun for an unlawful purpose,

N.J.S.A, 2C:39-4(a), third degree unlawful possession of a handgun, N.J.S.A.

2C:39-5(b), fourth degree unlawful possession of a weapon (nunchaku sticks),

N.J.S.A. 2C: 39-5(d), 1 and second degree burglary, N.J.S.A. 2C:18-2(b)(1).

      On September 30, 1988, a Family Part judge conducted a hearing and

granted the State's motion to transfer these juvenile delinquency charges to the

Law Division, Criminal Part, pursuant to N.J.S.A. 2A:4A-26. 2 This allowed the

State to prosecute defendant as an adult and, if convicted, sentence him to a term

of imprisonment within the range permitted under Title 2C, notwithstanding his

minority. On November 4, 1988, a Mercer County grand jury returned an

indictment against defendant charging him with the same criminal offenses he


1
  Effective January 13, 2008, the Legislature made unlawful possession of a
handgun a second degree offense.
2
  As our Supreme Court recently noted in State in Interest of N.H., "[o]ver the
years, the Legislature has revised the waiver statute on a number of occasions."
226 N.J. 242, 249 (2016).


                                        2                                   A-0382-18
faced in the Family Part, and added two counts of felony murder, N.J.S.A.

2C:11-3a(1); N.J.S.A. 2C:2-6.

      Defendant pled not guilty and was tried before a jury over a period of ten

consecutive days, commencing on April 24, 1990. The jury found defendant

guilty of two counts of felony murder, first degree robbery, second degree

burglary, and all of the weapons-related offenses, and acquitted him of

purposeful, knowing murder. Defendant was eighteen years old at the time he

appeared before the trial judge for sentencing on August 10, 1990. The trial

judge sentenced defendant to an aggregate term of life imprisonment, with thirty

years of parole ineligibility.

      On direct appeal, this court affirmed defendant's conviction and sentence.

State v. Jackson, No. A-676-90 (App. Div. Sept. 22, 1994), certif. denied, 140

N.J. 329 (1995). We incorporate by reference the underlying facts and evidence

that led to defendant's conviction, as described in detail in the opinion of this

court. Id., slip op. at 3 to 8.

      On January 21, 1996, a Criminal Part judge, with no previous involvement

with the case, denied defendant's first post-conviction relief (PCR) petition. In

response to defendant's appeal, this court affirmed the PCR judge's order. State

v. Muhammad, No. A-505-96 (App, Div. Jan. 21, 1999). Defendant filed a


                                       3                                   A-0382-18
second PCR petition, which was heard and denied by a different Criminal Part

judge on August 14, 2008 and affirmed by this court on direct appeal. State v.

Sulaimani, No. A-0591-08 (App. Div. July 15, 2009).

      On November 1, 2017, defendant represented by counsel, filed a motion

to correct an illegal sentence pursuant to Rule 3:21-10(b)(5). The matter first

came for oral argument before Judge Robert C. Billmeier on February 16, 2018.

As framed by Judge Billmeier, defendant "claims his sentence must be vacated

because it is not in accordance" with the United States Supreme Court's holdings

in Montgomery v. Louisiana, 577 U.S. ___, 136 S. Ct. 718 (2016), and Miller v.

Alabama, 567 U.S. 460 (2012), as well as our Supreme Court's holding in State

v. Zuber, 227 N.J. 422 (2017). Defendant had not yet completed serving the

thirty-year minimum term of imprisonment at the time defendant's counsel

argued the motion before Judge Billmeier:

            He was [fifteen] years old at the time. . . . [T]wo juries,
            separately, have determined that the adult co-defendant
            was the actual shooter. Mr. Sulaimani was actually
            acquitted of the knowing and purposeful [murder].
            That's another Miller factor. His involvement in this
            tragic incident rests on the theory of felony murder, as
            opposed to Mr. Sulaimani actually committing the fatal
            act.

            He was very young at the time, very impetuous at the
            time. He obviously fell under the sway of an older co-
            defendant who influenced him. There . . . was a certain

                                        4                                 A-0382-18
            element of dysfunction, unfortunately, in the home.
            And he was the byproduct of that dysfunction.

      The judge noted that the Supreme Court's holding in Montgomery v.

Louisiana made clear that by "[a]llowing [juvenile] offenders to be considered

for parole ensures that juveniles whose crimes reflected only transient

immaturity—and who have since matured—will not be forced to serve a

disproportionate sentence in violation of the Eighth Amendment." 136 S. Ct. at

736. In response, defense counsel argued that despite defendant's exemplary

disciplinary record as an inmate, the likelihood that he would be paroled after

completing the minimum thirty-year term remained uncertain.

      The prosecutor argued that based on our Supreme Court's holding in

Zuber, the court must first apply the Miller factors 3 to determine whether a



3
   The United States Supreme Court in Miller held that a judge should consider
the following five factors before sentencing a juvenile to a mandatory life
sentence without parole: (1) the juvenile's chronological age; "hallmark
features" such as "immaturity, impetuosity, and failure to appreciate risks and
consequences;" (2) the juvenile's family and home environment, especially if it
is dysfunctional and prevents the child from extricating him or herself; (3) the
circumstances of the homicide offense, including the extent of the juvenile's
participation, and whether there were familial or peer pressures that affected the
child; (4) whether the juvenile could have been charged and convicted of a lesser
offense if not for the incompetent nature associated with youth, such as an
inability to interact with law enforcement agents, prosecutors, ability to
meaningfully participate in plea agreement negotiations and/or an incapacity to


                                        5                                   A-0382-18
thirty-year minimum term with the real possibility of parole thereafter is the

functional equivalent of a life sentence. In a prescient statement, the prosecutor

then argued that if defendant "were to be paroled just a few short days from now,

he would have a substantial portion of his life on the outside." At the conclusion

of the February 16, 2018 oral argument session, Judge Billmeier informed the

attorneys he would issue a written decision.

      As the prosecutor anticipated, on or about April 12, 2018, the Parole

Board granted defendant's parole application effective May 24, 2018. The

fifteen-year-old boy who was detained and remanded to a juvenile detention

center by a Family Part judge emerged from an adult prison facility thirty years

later as a forty-five-year-old man. In support of his motion, defendant submitted

a supplemental brief arguing that requiring him to remain under the supervision

of a parole officer for life directly impacted his liberty interest and cast the same

unconstitutional shadow our Supreme Court just found unacceptable in State in

Interest of C.K., 233 N.J. 44 (2018).




assist defense counsel; and (5) mandatory punishment that disregards the
possibility of rehabilitation, even when the circumstances strongly suggest it.
567 U.S. at 477 (citations omitted).


                                         6                                    A-0382-18
      In C.K., our Supreme Court held that the registration and community

notification provisions of Megan's Law, N.J.S.A. 2C:7-1 to -11; N.J.S.A. 2C:7-

2(g), imposed these obligations for life on juveniles adjudicated delinquent for

committing certain sexual offenses. Under these circumstances, the lifetime

requirements imposed on juveniles in N.J.S.A. 2C:7-2(g) violated the

substantive due process guarantee of Article I, Paragraph 1 of the New Jersey

Constitution. Id. at 48.

      Writing for a unanimous Court in C.K., Justice Albin definitively stated:

            [N]o juvenile adjudicated delinquent will be released
            from his registration and notification requirements
            unless a Superior Court judge is persuaded that he has
            been offense-free and does not likely pose a societal
            risk after a fifteen-year look-back period.

            Defendant may apply for termination from the Megan's
            Law requirements fifteen years from the date of his
            juvenile adjudication, and be relieved of those
            requirements provided he meets the standards set forth
            in N.J.S.A. 2C:7-2(f).

            [Id. at 48-49.]

      In light of the Court's holding in C.K., Judge Billmeier summoned the

attorneys for a second round of oral argument held on July 13, 2018. In the

course of his interactions with the attorneys, Judge Billmeier noted a particular




                                       7                                   A-0382-18
feature of the Court's ruling in C.K. that defense counsel had not directly

addressed:

             [T]he Supreme Court said . . . that [a] juvenile had to
             be on supervision for [fifteen] years before he can
             petition the Court to be released. Your client, as I
             understand the regulations of parole, seven years after
             his release from this past May, can petition the Parole
             Board to be released from any parole requirements.
             And, in fact, for good cause, and given his track record,
             he may not even have to spend seven years on parole.

             [(Emphasis added).]

      At the conclusion of the second oral argument, Judge Billmeier once again

apprised the attorneys that he would communicate his decision in a written

opinion. In an order dated August 9, 2018, supported by a well-reasoned

memorandum of opinion, Judge Billmeier denied defendant's motion to correct

his alleged illegal sentence pursuant to Rule 3:21-10(b)(5).

       Judge Billmeier began his analysis by noting that defendant's argument

is rooted in the holdings of the United States Supreme Court's decisions in Miller

and Montgomery, and our Supreme Court's decision in Zuber. Defendant argued

that when these decisions are considered together, the central thesis of these

cases renders his original life sentence with a thirty-year period of parole

ineligibility "retroactively illegal and require[s] that he be resentenced." In his

memorandum of opinion, Judge Billmeier acknowledged that although

                                        8                                    A-0382-18
defendant had been released from prison "he is subject to numerous parole

conditions, including an inability to vote, restrictions on his ability to change

addresses and travel, and the requirement to report to a parole officer as

directed." He also recognized that if defendant had been sentenced after a proper

consideration of the five Miller factors, "he would have been sentenced to thirty

years' imprisonment with a thirty-year parole disqualifier, rather than life

imprisonment with a thirty-year parole disqualifier." 4

      The Supreme Court revisited its holding in Miller four years later in

Montgomery, a case in which the defendant was seventeen years old when he

was sentenced to a term of life without parole for killing a deputy sheriff's

officer in 1963.    136 S. Ct. at 725-26.      The Court explained that Miller

"announced a substantive rule of constitutional law" that applies retroactively.

Id. at 734. It also explained that the retroactive application of Miller

            does not require States to relitigate sentences, let alone
            convictions, in every case where a juvenile offender
            received mandatory life without parole. A State may
            remedy a Miller violation by permitting juvenile

4
   The Supreme Court in Miller held that "the Eighth Amendment forbids a
sentencing scheme that mandates life in prison without possibility of parole for
juvenile offenders." 567 U.S. at 479. However, the Court left the door ajar for
imposition of a life sentence in a case in which a juvenile is convicted of
homicide. In such cases, the judge must "take into account how children are
different, and how those differences counsel against irrevocably sentencing
them to a lifetime in prison." Id. at 480.

                                        9                                  A-0382-18
            homicide offenders to be considered for parole, rather
            than by resentencing them. Allowing those offenders
            to be considered for parole ensures that juveniles whose
            crimes reflected only transient immaturity—and who
            have since matured—will not be forced to serve a
            disproportionate sentence in violation of the Eighth
            Amendment.

            [Id. at 736 (internal citation omitted).]

      Judge Billmeier also relied on our Supreme Court's analysis in Zuber,

where the Court outlined the five Miller factors and characterized them as

"particularly instructive for judges sentencing juvenile offenders." 227 N.J. at

445. 5 After carefully analyzing the trilogy of cases discussed here, Judge

Billmeier concluded that the approach adopted by the Supreme Court in Miller

was not relevant here because defendant "was not subject to a sentencing scheme

mandating life without parole."

      Against this backdrop, defendant appeals raising the following arguments:




5
  The two defendants in Zuber committed serious, violent crimes before they
reached the age of majority. The trial court sentenced one of the defendants to
an aggregate term of 110 years' imprisonment. If left undisturbed, he would
have been approximately seventy-two years old by that time he was eligible for
parole. The trial court sentenced the other defendant to a term of seventy-five
years. If left undisturbed, he would have been eighty-five years old by that time
he was eligible for parole. 227 N.J. at 428-29.


                                       10                                  A-0382-18
            POINT I

            THE SENTENCE IMPOSED IN THIS CASE IS
            UNCONSTITUTIONAL BECAUSE THE TRIAL
            COURT DID NOT CONSIDER THE "MITIGATING
            QUALITIES OF [DEFENDANT'S] YOUTH," AS
            STATE IN THE INTEREST OF C.K. REQUIRES.

                  (A) The Miller/Zuber Jurisprudence

                  (B) C.K.: extending the Miller/Zuber
                  Jurisprudence.

      We reject these arguments and affirm substantially for the reasons

expressed by Judge Billmeier in his well-reasoned memorandum of opinion.

Defendant's challenge to the validity of Judge Billmeier's analysis and ultimate

outcome lack sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed.




                                      11                                  A-0382-18